DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 6, line 16, “an urethane” should be changed to --a urethane--. On page 9, line 17, “wounded” should be changed to --wound--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  A human organism is positively recited throughout the claims (e.g., “an occupant” in line 4 of claim 1, “a body of the occupant” .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasawa (US 2018/0281724 A1). Nagasawa discloses an air-bag apparatus comprising: a frame member 1 that is tiltable along a seat back 101 of a vehicle seat 100; and 5a bag body 51 that is embedded in the frame member, that is inflated and expanded to a front of an occupant P seated on the vehicle seat at a time of an impact input and that prevents a body of the occupant from being separated from the seat back. The frame member is provided behind the occupant seated on the vehicle seat (Fig. 1A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (US 2018/0281724 A1) in view of Goor (US 5,390,952). Nagasawa teaches the limitations of claim 1, as explained above. Nagasawa further teaches that the frame member comprises a pair of side frames 2 each of which extends upward from each of both sides in a width direction of the seat back (Fig. 1A). An upper frame 3 that connects the pair of side frames is provided above a head rest of the vehicle seat (Fig. 1A). Nagasawa does not teach that the upper frame has an arch shape. Goor teaches a frame member 116 comprising an upper frame that has an arch shape (Figs. 18 and 19). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make an upper frame as taught by Nagasawa arch-shaped, according to the known technique taught by Goor, in order to make the frame member more compact and less obtrusive. Furthermore, in the absence of persuasive evidence that the particular shape of the upper frame is significant, the claimed shape cannot serve to patentably distinguish the claimed invention from the cited references. MPEP §2144.04(IV)(B).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (US 2018/0281724 A1) in view of Voelz et al. (US 8,845,029 B2). Nagasawa teaches the limitations of claim 1, as explained above. Nagasawa further teaches that the frame member is provided pivotally around an axis (at 4) that extends in a traverse direction. Nagasawa does not teach a reclining shaft that reclines the seat back. Voelz teaches a reclining shaft 14 that reclines a seat back 6, wherein said reclining shaft extends in a transverse direction. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a seat as taught by Nagasawa with a reclining shaft that reclines the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH J FRISBY/Primary Examiner, Art Unit 3616